
	
		I
		111th CONGRESS
		2d Session
		H. R. 6279
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  retention of members of the reserve components on active duty for a period of
		  45 days following an extended deployment in contingency operations or homeland
		  defense missions to support their reintegration into civilian life, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard and Reserve Soft
			 Landing Reintegration Act.
		2.Temporary
			 retention on active duty after demobilization of Reserves following extended
			 deployments in contingency operations or homeland defense missions
			(a)In
			 generalChapter 1209 of title 10, United States Code, is amended
			 by adding at the end the following new section:
				
					12323.Reserves:
				temporary retention on active duty after demobilization following extended
				deployments in contingency operations or homeland defense missions
						(a)In
				generalSubject to subsection (d), a member of a reserve
				component of the Armed Forces described in subsection (b) shall be retained on
				active duty in the Armed Forces for a period of 45 days following the
				conclusion of the member’s demobilization from a deployment as described in
				that subsection, and shall be authorized the use of any accrued leave.
						(b)Covered
				membersA member of a reserve component of the Armed Forces
				described in this subsection is any member of a reserve component of the Armed
				Forces who was deployed for more than 179 days under the following:
							(1)A contingency
				operation.
							(2)A homeland defense
				mission (as specified by the Secretary of Defense for purposes of this
				section).
							(c)Pay and
				allowancesNotwithstanding any other provision of law, while a
				member is retained on active duty under subsection (a), the member shall
				receive—
							(1)the basic pay
				payable to a member of the Armed Forces under section 204 of title 37 in the
				same pay grade as the member;
							(2)the basic
				allowance for subsistence payable under section 402 of title 37; and
							(3)the basic
				allowance for housing payable under section 403 of title 37 for a member in the
				same pay grade, geographic location, and number of dependents as the
				member.
							(d)Early release
				from active duty(1)Subject to paragraph (2), at the written
				request of a member retained on active duty under subsection (a), the member
				shall be released from active duty not later than the end of the 14-day period
				commencing on the date the request was received. If such 14-day period would
				end after the end of the 45-day period specified in subsection (a), the member
				shall be released from active duty not later than the end of such 45-day
				period.
							(2)The request of a member for early
				release from active duty under paragraph (1) may be denied only for medical or
				personal safety reasons. The denial of the request shall require the
				affirmative action of an officer in a grade above O–5 who is in the chain of
				command of the member. If the request is not denied before the end of the
				14-day period applicable under paragraph (1), the request shall be deemed to be
				approved, and the member shall be released from active duty as
				requested.
							(e)Reintegration
				counseling and services(1)The Secretary of the
				military department concerned shall provide each member retained on active duty
				under subsection (a), while the member is so retained on active duty,
				counseling and services to assist the member in reintegrating into civilian
				life.
							(2)The counseling and services provided
				members under this subsection shall include the following:
								(A)Physical and mental health
				evaluations.
								(B)Employment counseling and
				assistance.
								(C)Marriage and family counseling and
				assistance.
								(D)Financial management
				counseling.
								(E)Education counseling.
								(F)Counseling and assistance on benefits
				available to the member through the Department of Defense and the Department of
				Veterans Affairs.
								(3)The Secretary of the military
				department concerned shall provide, to the extent practicable, for the
				participation of appropriate family members of members retained on active duty
				under subsection (a) in the counseling and services provided such members under
				this subsection.
							(4)The counseling and services provided
				to members under this subsection shall, to the extent practicable, be provided
				at National Guard armories and similar facilities close the residences of such
				members.
							(5)Counseling and services provided a
				member under this subsection shall, to the extent practicable, be provided in
				coordination with the Yellow Ribbon Reintegration Program of the State
				concerned under section 582 of the National Defense Authorization Act for
				Fiscal Year 2008 (10 U.S.C. 10101
				note).
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 1209
			 of such title is amended by adding at the end the following new item:
				
					
						12323. Reserves: temporary retention on active duty after
				demobilization following extended deployments in contingency operations or
				homeland defense
				missions.
					
					.
			
